UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: 12/31/14 Item 1. Schedule of Investments. Franklin Managed Trust Statement of Investments, December 31, 2014 (unaudited) Franklin Rising Dividends Fund Shares Value Common Stocks 98.2% Aerospace & Defense 7.3% General Dynamics Corp. 1,856,290 $ 255,462,630 Honeywell International Inc. 4,629,700 462,599,624 United Technologies Corp. 4,680,174 538,220,010 1,256,282,264 Automobiles & Components 2.6% Johnson Controls Inc. 9,341,111 451,549,306 Commercial & Professional Services 2.0% ABM Industries Inc. 1,145,249 32,811,384 Brady Corp., A 2,534,825 69,302,115 Cintas Corp. 1,484,100 116,412,804 a Matthews International Corp., A 2,533,292 123,295,322 341,821,625 Consumer Durables & Apparel 1.6% Leggett & Platt Inc. 1,097,590 46,768,310 NIKE Inc., B 2,369,000 227,779,350 274,547,660 Consumer Services 2.3% McDonald's Corp. 3,334,654 312,457,080 Yum! Brands Inc. 1,255,000 91,426,750 403,883,830 Diversified Financials 0.2% State Street Corp. 424,000 33,284,000 Energy 8.7% b California Resources Corp. 1,486,840 8,192,488 Chevron Corp. 4,014,100 450,301,738 EOG Resources Inc. 687,874 63,332,559 Exxon Mobil Corp. 3,390,700 313,470,215 Occidental Petroleum Corp. 3,717,100 299,635,431 Schlumberger Ltd. 4,388,829 374,849,885 1,509,782,316 Food & Staples Retailing 6.1% CVS Health Corp. 2,543,200 244,935,592 Wal-Mart Stores Inc. 4,492,864 385,847,160 Walgreens Boots Alliance Inc. 5,679,447 432,773,862 1,063,556,614 Food, Beverage & Tobacco 8.7% Archer-Daniels-Midland Co. 8,738,400 454,396,800 Bunge Ltd. 5,397,722 490,706,907 McCormick & Co. Inc. 2,276,400 169,136,520 PepsiCo Inc. 4,148,300 392,263,248 1,506,503,475 Health Care Equipment & Services 11.5% Abbott Laboratories 3,883,000 174,812,660 Becton, Dickinson and Co. 3,163,516 440,234,887 DENTSPLY International Inc. 1,755,000 93,488,850 Medtronic Inc. 7,291,000 526,410,200 Stryker Corp. 4,804,727 453,229,898 Teleflex Inc. 1,188,653 136,481,137 West Pharmaceutical Services Inc. 3,141,600 167,258,784 1,991,916,416 Household & Personal Products 4.0% Colgate-Palmolive Co. 3,829,210 264,943,040 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Managed Trust Statement of Investments, December 31, 2014 (unaudited) (continued) The Procter & Gamble Co. 4,678,888 426,199,908 691,142,948 Industrial Conglomerates 3.5% Carlisle Cos. Inc. 322,529 29,105,017 Roper Industries Inc. 3,645,509 569,975,332 599,080,349 Insurance 2.6% Aflac Inc. 1,507,710 92,106,004 Arthur J. Gallagher & Co. 874,700 41,180,876 The Chubb Corp. 430,000 44,492,100 Erie Indemnity Co., A 1,733,082 157,311,853 Old Republic International Corp. 4,380,950 64,093,299 RLI Corp. 852,718 42,124,269 441,308,401 Machinery 5.8% Donaldson Co. Inc. 1,819,104 70,271,987 Dover Corp. 5,318,800 381,464,336 Hillenbrand Inc. 1,366,700 47,151,150 Pentair PLC (United Kingdom) 7,712,000 512,231,040 1,011,118,513 Materials 9.7% Air Products and Chemicals Inc. 3,558,058 513,178,705 a Albemarle Corp. 6,136,725 369,001,274 Bemis Co. Inc. 1,516,389 68,555,947 Ecolab Inc. 1,544,172 161,396,857 Nucor Corp. 958,400 47,009,520 Praxair Inc. 4,029,035 522,001,775 1,681,144,078 Media 1.4% a John Wiley & Sons Inc., A 4,182,296 247,759,215 Pharmaceuticals, Biotechnology & Life Sciences 5.7% AbbVie Inc. 2,775,100 181,602,544 Johnson & Johnson 5,797,400 606,234,118 Perrigo Co. PLC 333,500 55,747,860 Pfizer Inc. 3,083,800 96,060,370 Roche Holding AG, ADR (Switzerland) 1,406,500 47,806,935 987,451,827 Retailing 4.8% Ross Stores Inc. 4,144,200 390,632,292 Target Corp. 5,707,127 433,228,010 823,860,302 Semiconductors & Semiconductor Equipment 1.1% Texas Instruments Inc. 3,459,800 184,978,207 Software & Services 4.5% Accenture PLC, A 3,865,500 345,227,805 International Business Machines Corp. 228,100 36,596,364 Microsoft Corp. 8,416,300 390,937,135 772,761,304 Technology Hardware & Equipment 2.7% b Knowles Corp. 2,524,400 59,449,620 QUALCOMM Inc. 5,600,400 416,277,732 475,727,352 Trading Companies & Distributors 0.1% W.W. Grainger Inc. 97,500 24,851,775 Transportation 1.3% United Parcel Service Inc., B 2,007,800 223,207,126 Total Common Stocks (Cost $11,587,911,500) 16,997,518,903 Franklin Managed Trust Statement of Investments, December 31, 2014 (unaudited) (continued) Short Term Investments (Cost $324,481,402) 1.8% Money Market Funds 1.8% b,c Institutional Fiduciary Trust Money Market Portfolio 324,481,402 324,481,402 Total Investments (Cost $11,912,392,902) 100.0% 17,322,000,305 Other Assets, less Liabilities ( ) % † (4,291,405 ) Net Assets 100.0% $ 17,317,708,900 † Rounds to less than 0.1% of net assets. a See Note 4 regarding holdings of 5% voting securities. b Non-income producing. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Managed Trust Notes to Statement of Investments (unaudited) Franklin Rising Dividends Fund 1. ORGANIZATION Franklin Managed Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Rising Dividends Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At December 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the three months ended December 31, 2014, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Non-Controlled Affiliates Albemarle Corp. - $ $ $ - John Wiley & Sons Inc., A - - Matthew s International Corp., A - - Total Affiliated Securities (Value is 4.27% of Net Assets) $ $ $ - 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 6. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls.
